DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments overcome the 35 USC 112 rejections cited in the previous office action.
Applicant’s arguments with respect to 35 USC 102 rejection of claim 13 have been fully considered and are persuasive.  Applicant argues that Byrne (US Pub 2014/0367222) does not disclose wherein said loading block is pivotally coupled to a support structure of said movable material processing apparatus at the loading end along a second axis being parallel to said transport path at the loading end and, instead, the pivotable movements occurs between the base-section (24) and the mid-section (28), wherein the mid-section is moveable, and the base section is stationary. All the movement occur in the same point. The base-section 24 is the portion of the foldable conveyor in Byrne that is at the loading end and is connected to the support structure of the processing apparatus.  The examiner agrees with this assessment.  Therefore, the 35 USC 102 rejection of claim 13 has been withdrawn. 
Reasons for Allowance
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 13 is the inclusion of said loading block is pivotally coupled to a support structure of said movable material processing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        1/12/2022